Citation Nr: 0021842	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-29 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the RO found that new and 
material evidence had not been presented to reopen a claim 
for service connection for an acquired psychiatric disorder.  

The Board notes that in an October 1997 VA Form 9, the 
veteran indicated that service connection was originally 
denied for head trauma and surgery because of lack of 
evidence, and that when such evidence was received the rating 
decision was amended only to the date of claim and not to the 
original date of the first claim, even though error was 
committed.  According to the veteran, his history of 
headaches dates back to service and he had continually 
requested benefits to the present time.  He also indicated 
that he had been operated on 4 times for a recurring tumor in 
his head which had not been taken into consideration with 
regard to his claims.  He also stated that he has always 
claimed forgetfulness as part of his symptoms.  It is unclear 
whether the veteran is claiming an earlier effective date for 
the grant of service connection for vascular headaches, 
and/or for additional benefits for disabilities claimed as 
secondary to an in-service head trauma.  Thus, the veteran's 
statements are referred to the RO for clarification and 
appropriate action.  

The issue of entitlement to an evaluation in excess of 30 
percent disabling for vascular headaches, residuals of 
surgical removal of scalp mass, will be remanded for the 
issuance of a Statement of the Case in accordance with the 
holding in Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  





FINDINGS OF FACT

1.  In September 1994, the RO found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a nervous disorder.  The veteran did not 
appeal the September 1994 decision.  

2.  The additional evidence submitted since September 1994 
includes medical opinions from two private physicians who 
have attributed the veteran's current psychiatric diagnoses 
to the period of active service and a head trauma sustained 
therein.  

3.  The additional evidence submitted since September 1994 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a nervous disorder.  

4.  There is evidence of a current psychiatric disorder and 
evidence suggesting a relationship between that disorder and 
the period of active service.  


CONCLUSIONS OF LAW

1.  The RO's September 1994 decision denying service 
connection for a nervous disorder is final, and the claim is 
reopened as new and material evidence has been received.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a) 
(1999).

2.  The reopened claim for service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior RO decisions

In June 1975, the RO denied service connection for anxiety 
neurosis and for residuals of skull trauma and surgery.  It 
was noted that the separation examination was negative and 
that current VA examination showed diagnoses of anxiety 
neurosis, residuals of skull trauma and surgery.  Thus, there 
was evidence of current disability, but no evidence of the 
in-service manifestation of anxiety neurosis or evidence 
showing that the current disability was due to a disease or 
injury incurred during service.  The additional evidence 
considered by the RO at the time of the June 1975 decision 
included outpatient treatment records showing that the 
veteran gave a history of skull trauma during his active 
service.  By letter dated June 1975, the veteran was notified 
that the claim for service connection for a nervous condition 
had been denied.  The June 1975 rating decision became final 
as an appeal was not initiated within one year following 
notification thereof.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999), 38 C.F.R. § 20.1103 (1999)

In February 1983, service connection was denied for 
somatiform disorder, atypical, with personality disorder, 
mixed (paranoid, obsessive components), which was diagnosed 
on VA examination.  In making the February 1983 decision, the 
RO considered additional evidence submitted since the June 
1975 decision, including the veteran's own statements to the 
effect that he fractured his head during service while 
participating in army exercises.  Additional service medical 
records were received, which showed that the veteran was seen 
in October 1971 with a 1 inch soft mass on his skull, at 
which time he gave a history of being struck by a gun three 
weeks before.  A hematoma or inclusion cyst was removed at 
that time.  A January 1983 neurological evaluation report 
shows an impression of vascular headaches and residuals of 
surgical removal of scalp mass.  At the time of the February 
1983 decision, therefore, the evidence demonstrated a current 
psychiatric diagnosis but there was no competent evidence 
indicating a relationship between that diagnosis and the 
period of active service, to include a head trauma therein.  
In the February 1983 rating action, service connection was 
granted for vascular headaches, residuals of surgical removal 
of a scalp mass, with the assignment of a 10 percent rating.  

In October 1989 and July 1993, the veteran requested that he 
be evaluated for service connection for his nervous 
condition.  In a September 1994 rating decision, the RO found 
that new and material evidence had not been presented to 
reopen the claim.  It was noted that the veteran had been 
requested to provide evidence showing that the claimed 
condition had been incurred in or aggravated by active 
service; however, no reply had been received.  The decision 
also indicates that additional clinical evidence had been 
considered, including a hospital report showing a diagnosis 
of major affective disorder with depression.  The RO 
concluded that the additional evidence submitted by the 
veteran was new, but it was not material as this evidence did 
not demonstrate that a nervous condition was incurred or 
aggravated by active military service.  Since a new factual 
basis had not been presented, the claim was not considered 
reopened.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 1999), 
38 C.F.R. § 20.1103 (1999).

By letter dated October 1994, the veteran was informed that 
his claim for service-connected disability compensation for a 
nervous condition had been denied, as new evidence was needed 
to reopen the claim.  Thereafter, the veteran did not 
initiate an appeal of the adverse decision within one year 
following notification thereof.  Thus, the September 1994 
rating action became final.  


New and Material Evidence

In November 1996, the veteran requested that the RO reopen 
his claim for service connection for a nervous disorder.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court of 
Appeals for Veterans Claims (Court) should review such 
determinations made by the Board.  First, the Federal Circuit 
invalidated the test adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), i.e., that evidence 
was new and material sufficiently to reopen a claim if the 
evidence, when considered with the other evidence, would 
raise a reasonable possibility of changing the outcome.  

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  According to 3.156 (a), "new and material 
evidence means evidence previously submitted to 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

In recent decisions and in light of the holding in Hodge, the 
Court has set forth a three-step analysis which must be 
applied when a veteran seeks to reopen a final decision based 
on new and material evidence. See Hodge, supra; Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a). Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well- grounded under 38 U.S.C.A. § 5107(a).  In making 
this determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  Elkins, supra.

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

As the RO's September 1994 rating decision represents the 
last final denial of a claim for service connection for an 
acquired psychiatric disorder, the Board must conduct a 
review of all of the evidence submitted since that time in 
order to determine whether the claim may be reopened.  

In reviewing the additional evidence submitted by the veteran 
since September 1994, the Board has determined that new and 
material evidence has been presented to reopen the claim for 
service connection for an acquired psychiatric disorder.  
Specifically, the additional evidence includes a November 
1996 statement from Jose F. Montero, M.D., who indicated that 
the veteran had a history of depression, anxiety, and 
disorientation which affected his daily life.  It was noted 
that the veteran related this emotional condition to a blow 
to the head which occurred during active service in 1971, 
which required subsequent treatment for removal of an 
inclusion cyst.  Dr. Montero stated that having studied the 
condition of the veteran which began in October 1971, which 
had persisted with no noticeable change up to today, it was 
his opinion that the veteran deserved some type of 
compensation.  

The evidence submitted since September 1994 also includes an 
opinion from Dr. Julio Savona del Rosario, who indicated that 
the veteran had depression which dated to 1971 and the time 
of the accident during military service which became 
complicated with sequelae including severe headaches, 
dizziness, and disorientation.  In addition, a May 1997 
hospital report shows an Axis I diagnosis of major depression 
with psychotic features, and recent VA examinations show 
diagnoses of depression (May 1997) and dysthymia (November 
1998).  An October 1998 VA discharge summary shows Axis I 
diagnoses of major depression with psychotic features and 
dysthymic disorder.  

Thus, the record now includes evidence of current disability 
in addition to evidence suggesting that there is a 
relationship between that disability and the period of active 
service.  The additional evidence submitted since the RO's 
September 1994 rating action bears directly and substantially 
upon the specific matter under consideration, as this claim 
was previously denied because there was no competent medical 
evidence suggesting a relationship between the veteran's 
nervous disorder and his period of active service.  
Therefore, the additional evidence submitted since September 
1994 is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim, and as such, 
the Board finds that new and material evidence has been 
presented to reopen a claim for service connection for a 
nervous disorder.  

Well groundedness of claim

Having reopened the claim for service connection for a 
nervous disorder, the Board must now determine whether a well 
grounded claim has been presented.  See Elkins, supra.  The 
threshold question to be answered in all cases is whether the 
appellant's claim is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Having reviewed the record, the Board has concluded that a 
well grounded claim for service connection for an acquired 
psychiatric disorder  has been presented.  Specifically, 
there is evidence of current disability and the record 
includes competent evidence, in the form of medical opinions, 
which suggests a relationship between that disability and the 
period of active military service.  Thus, the Board finds 
that the elements for a well grounded claim have been 
satisfied.  


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is granted.  

The reopened claim for service connection for an acquired 
psychiatric disorder is well grounded.  


REMAND

Having found the reopened claim for service connection for an 
acquired psychiatric disorder to be well grounded, the Board 
may now evaluate the merits of such a claim ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met.  
Elkins, supra.  VA has a duty to assist a veteran in the 
development of facts which are pertinent to a well grounded 
claim.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  This 
includes the duty to obtain medical opinions which are 
necessary to a determination as to whether the claimed 
benefits are warranted.  

Having reviewed the record, the Board has concluded that 
further evidentiary development must be conducted prior to 
adjudication of the instant claim.  The service medical 
records show that in October 1971, the veteran was treated 
for a recurrent inclusion cyst on his scalp.  At the time of 
treatment, he indicated that he had been struck in the head 
with a gun three weeks before and was rendered unconscious.  
The record includes opinions from private physicians which 
attributes the current diagnoses of depression and symptoms 
of anxiety and disorientation to that in-service injury.  On 
remand, the veteran will be afforded a new psychiatric 
examination for the purpose of obtaining an opinion as to 
whether his current psychiatric diagnoses are related to the 
period of active service and/or the head trauma sustained 
therein.  

In addition, the record indicates that in March 1997, the 
veteran requested an increase in the rating for his service-
connected vascular headaches.  In June 1997, the RO granted 
an increased evaluation of 30 percent disabling for this 
disability.  In a VA Form 9, dated October 1997, the veteran 
indicated that he desired an increase for vascular headaches, 
for which the increase to 30 percent had been granted.  The 
veteran's statements in the VA Form 9 constitute a notice of 
disagreement as to the June 1997 rating action; however, the 
veteran has not yet been furnished a Statement of the Case 
thereon.  Thus, a remand is necessary in order that an 
appropriate Statement of the Case may be issued.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for an examination by a psychiatrist, for 
the purpose of obtaining an opinion as to 
the etiology of the veteran's currently 
manifested acquired psychiatric 
disorders.  All special studies and tests 
should be conducted as indicated, and all 
objective findings should be noted in 
detail.  The examiner should provide a 
complete multi-axial diagnosis in 
accordance with the DSM-IV.  In addition, 
the examiner should conduct a review of 
all evidence available in the claims 
folder, including service medical 
records, post-service treatment reports, 
VA examination reports, and the opinions 
of the veteran's private physicians.  
Following this review, the examiner 
should provide an opinion as to the 
nature of the relationship between the 
veteran's in-service treatment for 
residuals of a head trauma and the 
subsequent post-service treatment and 
diagnosis for acquired psychiatric 
disorders.  The examiner should indicate 
whether it is as likely as not that the 
veteran's current psychiatric pathology 
and diagnoses are related to the period 
of active service and/or the head trauma 
sustained therein.  Complete rationales 
and bases should be provided for any 
opinions given or conclusions reached.  

2.  The RO should furnish the veteran 
with a Supplemental Statement of the Case 
which discusses the issue of entitlement 
to an evaluation in excess of 30 percent 
disabling for vascular headaches.  This 
issue should not be returned to the Board 
unless the veteran files a timely 
substantive appeal.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



